 DECISIONS OF NATIONAL LABOR RELATIONS BOARDProducers Casting Agency, Inc. and Don Camp. Case31 -CA-7941November 23, 1979DECISION AND ORDERBY MEMBERS PNtI.L()O, MURPHY, AND TRUSI)AI.IOn July 25, 1979, Administrative Law Judge RogerB. Holmes issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief, and Respondent filed abrief in opposition to the General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.DECISIONRo(;FR B. IHoI.MIs, Administrative Law Judge: The un-fair labor practice charge in this proceeding was filed onApril 26, 1978, by Don Camp. (See G.C. Exh. (a).)The Regional Director for Region 31 of the National La-bor Relations Board, herein called the Board, who was act-ing on behalf of the General Counsel of the Board, issuedon September 22, 1978, a complaint and notice of hearingagainst Producers Casting Agency. Inc., herein called Re-spondent. (See G.C. Exh. I(e).)The attorney for Respondent filed an answer to the Gen-eral Counsel's complaint. Respondent denied the commis-sion of the alleged unfair labor practices, and Respondentraised certain affirmative defenses. (See G.C. Exh. (g).)An amendment to complaint was issued on October 23,1978, by the Regional Director for Region 31. (See G.C.Exh. I(h).) Respondent filed an answer to that amendmentto complaint. (See G.C. Exh. 1(j).)Thereafter, counsel for the General Counsel filed onJanuary 19, 1979, a motion to amend complaint. (See G.C.Exh. 2.) The attorney for Respondent filed an opposition tothat motion. (See Resp. Exh. 1.) I granted the GeneralCounsel's motion to amend complaint at the resumption ofthe hearing on February 13, 1979.In addition, counsel fbr the General Counsel filed a mo-tion to strike Respondent's Section 10(h) affirmative de-fense. (See G.C. Exh. 3.) The attorney for Respondent filedan opposition to that motion. (See Resp. Exh. 2.) At theresumption of the hearing on February 13, 1979, 1 alsogranted that motion filed by the General Counsel. See LocalUnion 49, Sheet Metal Workers International Association,.4AFl CIO, and Its Agent, F. D. Brooks (Driver-MillerPlumbing and Heating Corp.), 124 NLRB 888 (1959); PascoPacking Companv, 115 NLRB 437 (1956).Relying upon the Board's decision in General AmericanTransportation Corporation, 228 NLRB 808 (1977), counselfbr the General Counsel further moved at the hearing onFebruary 13, 1979, to strike Respondent's affirmative de-fense which is identified in paragraph 4 of Respondent'soriginal answer to the General Counsel's complaint. (SeeG.C. Exh. I(g).) I stated that I would defer ruling on thatmotion until the issuance of this Decision. (See sec. 57 enti-tled "Grievance Procedure" of G.C. Exh. 4. which is a copyof the collective-bargaining agreement between Respondentand the Screen Extras Guild.) In view of the disposition ofthis case it is unnecessary at this point to rule upon thatmotion.The General Counsel's complaint, as amended, allegesthat Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)( ) of the National LaborRelations Act. To avoid confusion with the acronym, ACT,I will refer to the statute by the full designation. Specifi-cally, the General Counsel alleges that Riley Waters, who isthe owner of Respondent, made certain threats and dispar-aging statements to employees, and that Waters reducedthe employment of certain employees by refusing to castthem by removing their pictures from Respondent's castingdirectory and by other means. The General Counsel con-tends that Respondent engaged in the foregoing conduct,which is more fully specified in paragraph 11 I of the GeneralCounsel's complaint, because certain employees of Respon-dent joined or assisted a group known as the All AmericanCommercial Talent, herein called ACT. As noted above,Respondent denied that it had engaged in the alleged unfairlabor practices.The hearing opened on December 7, 1978. before Ad-ministrative Law Judge Richard D. Taplitz. At the outset ofthe hearing counsel for the General Counsel representedthat he had been informed that morning of some new evi-dence which had not been previously available to him andwhich he believed might warrant expanding the scope ofthe General Counsel's complaint. He requested a 45-minuterecess to question a witness and to take a statement fromthat witness. Following the recess counsel for the GeneralCounsel advised the other participants in the hearing thathe was in possession of an affidavit which, in his view,would warrant expansion of the General Counsel's com-plaint allegations. Counsel for the General Counsel thenrequested an adjournment of the hearing in order to enablehim to conduct further investigation of the matter and toafford Respondent an opportunity to present evidence ifRespondent desired to do so. At the joint request of allparties for an adjournment of the hearing. Judge Taplitzgranted that request and adjourned the hearing to February13, 1979.246 NLRB No. 91558 PRODUCERS CAS'IING AGENCYThereafter, Judge Taplitz became unavailable to presideat the resumption of the hearing due to a combination ofcalendar and workload considerations, and therefore I wasdesignated by the Deputy Chief Administrative Law Judgeto preside when the hearing reopened. (See ALJ Exh. .)No evidence had been presented by the parties prior to m)designation, and thus I had full opportunity to observe allof the witnesses who testified, and I made the rulings withregard to all procedural and evidentiary matters raised bythe parties.The hearing was held before me on February 13 and 14,1979, and also on March 7 and 8, 1979, in Los Angeles,California. The time for filing briefs was set for April 12,1979. Briefs have been received from the counsel for theGeneral Counsel and the attorney for Respondent.FINDINGS OF FACT1. JURISDICTIONRespondent has been, at all times material herein, a Cali-fornia corporation with its principal place of business lo-cated in Hollywood, California, where it is engaged in cast-ing extra players for television productions.In the course and conduct of its business operations Re-spondent annually sells or provides services valued in ex-cess of $50,000 directly to customers who are located out-side the State of California.Upon the foregoing facts, and the entire record herein, Ifind that Respondent has been at all times material herein,an employer engaged in commerce and in a business affect-ing commerce within the meaning of Section 2(6) and (7) ofthe National Labor Relations Act.II. THE SCREEN EXTRAS GUILDIt was admitted in the pleadings that the Screen ExtrasGuild has been, at all times material herein, a labor organi-zation within the meaning of Section 2(5) of the NationalLabor Relations Act. Based upon the pleadings and theentire record in this case I find that fact to be so.111. THE ALLEGED UNFAIR LABOR PRACrTI(ESA. The WitnessesIn alphabetical order by their last names, the following16 persons appeared as witnesses at the hearing in this pro-ceeding:Elizabeth Brady is a commercial casting director and awardrobe stylist for commercial television productions. Shewas worked in those occupations for 10 years. During thepast year, Brady worked on over 100 television commer-cials, of which she estimated 70 or 80 such commercials alsoinvolved working with Respondent.Stephen Burnete has worked as an extra player in themotion picture business since 1963. He has been an em-ployee of Respondent at times as well as an employee ofother casting agencies. For the past 6 years Burnette hasbeen a member of' the board of directors of the Screen Ex-tras Guild.Don Camp has worked as an extra player and an actor forapproximately 15 years. Camp has been an employee ofRespondent at times as well as an employee of other castingagencies. lie has also worked as a photographer. Camp is amember of the Screen Extras Guild, the Screen ActorsGuild, and AFTRA. He is an executive officer of ACT.Margot Charlier is an actress and an extra player. She is amember of the Screen Extras Guild. and she has served onthe Guild's board of directors since January 1978. Charlierhas been an employee of Respondent at various times, andshe has worked as an actress and as an extra player since1952.Leonard Felbher has been a screen extra player for 17years. He holds the position of one of' the vice presidents ofthe Screen Extras Guild. In addition, he has served on theboard of directors of the Guild since 1977. Felber hasworked for Respondent at times, commencing in 1976. Hehas been a member of ACT since January 19, 1978. At thetime of the hearing, Felber was working as the stand-in for"Hutch" on the television series "Starsky and Hutch."Norman Griner is a director of television commercials.and he is a partner in Myers and Griner. Ocuesta, whichproduces commercials for television in Los Angeles and inNew York. Griner has produced the McDonald's Corpora-tion television commercials, among others.Camille Hagen has been an actress and an extra playerfor about 2 years. She is a member of the Screen ExtrasGuild. In February 1978 she joined ACT, but in August1978 she resigned from that group. Hagen has worked as anextra player for Respondent at times, and she has been thestand-in for Kate Jackson in the television series "Charlie'sAngels."Paul Kessler has been an actor and an extra player forapproximately 20 years. Hie first went to work for Respon-dent in 1974. Since December 1977 Kessler has been amember of ACT, and he is one of the executive officers ofACT.Ernie King is the vice president in charge of casting for afirm known as Independent Casting. Ile has been in thecasting business for about 25 years.Wes McCallister has worked as an extra player for thepast 8 years. He began working for Respondent about 3 or4 years ago. McCallister has been a member of ACT sinceits formation. He holds the office of treasurer of ACT.Robert Ott has worked as both an actor and an extraplayer since 1965. He began working for Respondent afterthat Company opened for business. Ott joined ACT a littleover I year ago, and he is an executive officer of ACT.Janet Sutherland performed secretarial and administra-tive work for Respondent during the period from October1977 to May 1978.Doug Turner worked without compensation in the officeof Respondent on a sporadic basis beginning sometime in1976 and on a regular basis during parts of 1977 and 1978.In addition, he was worked as an extra player for Respon-dent. By the time of the hearing, Turner had formed hisown casting agency, which is known as the National Cast-ing Agency.Phillip Twcrskiv is an extra player, and he has worked attimes for Respondent. Twersky has been a member of theScreen Extras Guild for about 2-1/2 years.Roy Wallack has been a screen extra for about 6 ears.559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe has been employed at various times by Respondent aswell as by other casting agencies. Since January 1979 Wal-lack has been one of the vice presidents of the Screen ExtrasGuild, a member of the Guild's board of directors, and amember of the executive committee of the Guild.Rileyv Waters is the owner and president of Respondent.He began working in the motion picture business in 1939 asan extra player. In 1973 Waters formed his own castingagency for extra players, which is known as the ProducersCasting Agency, Inc.B. Facts Not Disputed in the PleadingsThe following facts alleged in paragraphs 6, 7, 8, 9, and10 of the General Counsel's complaint were not contestedby the pleadings. Accordingly, the following facts arehereby found to be true:6. At all times material herein, Respondent and theUnion have been parties to a collective-bargainingagreement covering wages, hours, and other terms andconditions of employment in a national unit consistingof all extra players in the motion picture industry ofthe United States, except certain New York extra play-ers, which agreement by its terms is effective from No-vember 16, 1975 to November 15, 1978.7. At all times material herein, the agreement de-scribed above in paragraph 6, has provided, inter alia:I. SCOPE OF AGREI-MENT AND RECOGNITIONA. [Screen Extras Guild] ("SEG") is recognized by theProducers, and each of them, as the exclusive bargain-ing agent for a national unit consisting of all extraplayers in the motion picture industry of the UnitedStates of America, except New York extra players cov-ered by a contract with Screen Actors Guild. The term"extra player" means all persons performing extrawork as defined in the certification of representativesdated April 2, 1946 in the matter of RKO Pictures,Inc., case no. 21-R-3206, before the National LaborRelations Board, including all classifications listed inParagraph 3 hereof. The Producer reserves the right inthe event SEG should affiliate with some organizationother than the Associated Actors and Artists of Amer-ica or in case such affiliation is broken, to cancel thiscontract within ten (10) days after official written no-tice.B. The term "motion pictures" as used herein and inall prior agreements between the parties means andincludes, and has always meant and included, motionpictures whether made on or by film, tape or otherwiseand whether produced by means of motion picturecameras, electronic cameras or devices, tape devices orany combination of the foregoing or any other means,methods or devices now used or which may hereafterbe adopted.* ..* *44. PREFERENCE OF EMPLOYMENTIn recognition of the services rendered to Producerby qualified extra players who have held themselvesavailable for employment in the extra zones, respec-tively, it is agreed that the Producer shall give prefer-ence of employment to extra players in filling calls forextra work as follows:(a) In the Los Angeles Extra Zone, to Extra Playersregistered as of the effective date of this agreementon the rolls of Central Casting Corporation, In-dependent Casting Agency. Hollywood CastingAgency, Producers C'asting Agency. Sally Perle &Associates, Universal Extra Casting, or any otherLos Angeles casting agency designated by the Pro-ducer, which the Producer and the Guild agree is acomparable agency for employment of extra playersin the Los Angeles Extra Zone."Registered extras" as that term is used throughoutthis Agreement, shall be deemed to refer to extra play-ers registered as above provided.Only in the event registered extra players are un-qualified, or are insufficient in number, or are not read-ily available in the respective extra zone according tothe present general hiring practice of the above-desig-nated casting agencies to meet the employment needsof Producer in extra zone, may the Producer secureemployees for such zone from any other source. Pro-ducer agrees that it or its respective hiring agency willnotify SEG prior to so securing employees from othersources. If SEG claims that there are registered extraplayers, qualified, sufficient in number and readilyavailable in the respective extra zone in accordancewith the present general hiring practice to meet theemployment needs of the Producer in such extra zone,the Producer may nevertheless hire persons from othersources but SEG may submit the dispute to arbitrationin accordance with the arbitration procedure providedin Paragraph 57 of this agreement.It is further agreed that additional persons who haveability, talent, or usability for extra work may be regis-tered on the rolls of the respective casting agenciesonly in those instances where there is not readily avail-able under the present hiring practice an adequate sup-ply of qualified extra players in the respective extrazone. Such persons who are so registered during theterm of this Agreement shall become entitled to thesame preference of employment in the respective extrazones as extra players then registered with such respec-tive hiring agencies, in accordance with the above pro-visions.In the event that SEG contends that a person soregistered does not possess the requisite ability, talentor usability, or that there is an adequate supply of reg-istered extra players in the respective extra zone, theGuild will so notify Producer or its respective hiringagency concerned within forty-eight hours from thetime when it is so notified of such registration. In theevent of such protest the registration will be settled byreference to a "special committee" composed of fiverepresentatives to be designated by the Producers,party to this agreement, each of which representativesshall be employed by a different employer. The deci-560 PRODUCERS CASING A(;EN('Ysion of the majority of such "special committee" as tothe registration of such persons as a qualified extraplayer shall be final and binding on the parties.Nothing herein contained shall be so construed or in anymanner limit Producer's present exclusive right to cast extraplayers and reduce the number of registered extras. It isagreed that Producer shall give preference in each respec-tive extra zone, in giving call backs and making adjust-ments, to extra players, who at such time are registered onthe casting agency rolls, as above provided, except as tothose extra players who have been "established" in thescene concerned..* .* *45. IIRING OF EXIRA P'I.AYI RS(a) No extra player shall be employed on account ofpersonal favoritism.(b) Rotation of work shall be established to suchreasonable degree as may be possible and practicable.(c) No person having authority from the Producerto hire, employ or direct the services of extra players.shall demand or accept any fee, gift, or other remu-neration in consideration of hiring or employing anyperson to perform work or services as an extra player.or permitting such person to continue in said employ-ment.(d) No extra player shall be requested by or on be-half of Producer to agree to any exclusivity provisionof any kind or nature nor shall any extra player other-wise be limited in any way in his right to accept andsecure employment in any commercial hereunder be-cause of his previous employment in a commercial orcommercials advertising competitive products or ser-vices.(e) The Producer and the Guild hereby mutually, a'-firm their policy of non-discrimination in the treatmentof any extra player because of race, creed, color. na-tional origin, age or sex. Nothing contained in thisParagraph shall be so construed as to limit Producer'srecognized right to cast extra players.(f) The Producer will not hire an extra player who isconcurrently on the payroll of the Producer or any ofits hiring, casting or payroll agencies except upon writ-ten waiver by the Guild.(g) Only the Producer or its hiring agency shall per-form any services in connection with the hiring or em-ployment of extra players, whether for remunerationor otherwise.8. At all times material herein, pursuant to theagreement described above in paragraphs 6 and 7, Re-spondent has maintained and administered a hiringsystem or procedure whereby it has, and exercises, ex-clusive authority to cast and/or refer employees foremployment to various employer-producers.9. On or about October 1977, employees doing workas "registered extras" as described above in paragraph7 formed All American Commercial Talent, hereincalled ACT, in order to improve or enhance employ-ment opportunities for employee-members.10. On or about March 1978. members of ACTcompiled a directory of members' photographs anddistributed said director to employer-producers andemployer-casting agencies. including Respondent.C(. 4 De.cription ofl Respendent s BusinessIn order to comprehend the true nature of the employees'activities with regard to AC'I. and in order to determinewhether those particular activities are the type of activitiesprotected by the National Lahor Relations Act. it is helpfulto consider those facts in the context of Respondent's busi-ness operations. Thus, a brief description of Respondent'sbusiness may provide a better understanding of the roleplayed by Respondent in the motion picture and televisionindustry. Since Riley Waters was, not surprisingly, the mostknowledgeable witness at the hearing with regard to hisown business, the findings of' fact in this section are basedupon his testimony.At the time of the hearing Respondent had been success-tul in casting extra players in 80 percent to 90 percent of thetelevision conmmercials that were produced in the greaterl.os Angeles area. During 1978 a total of 1,342 extra playersworked at various times for Respondent.The procedure is for the extra player to register with Re-spondent by filing an application and by furnishing a colorphotograph acceptable to Respondent. The extra playerthen notifies Respondent by telephone of his availability foremployment. When Respondent receives "calls" for extrasto appear in productions Respondent then attempts to con-tact the extra players needed.With regard to television commercials, Waters estimatedthat 90 percent of the calls for extra players are what areknown as request calls. That is, a specific request will bemade by a director, producer. advertising agency, or eventhe advertiser for particular persons. As an illustration, anextra player who has worked with a certain director or pro-ducer on past occasions may be specifically requested bythat director or producer to appear once again in the cur-rent television production.Waters encourages that alternative names be selected bythe director or producer in the event that the first choice isnot available at that time.Waters maintains a casting book which at the time of thehearing contained approximately 1.700 color photographsof individuals. Code numbers were displayed by each pho-tograph so that a director or producer may look at the bookand select the desired persons.In addition, the director, producer, or advertising agencymay request certain types of extra players in order to becompatible with the image sought to be conveyed in thetelevision commercial. For example, Waters related an ex-perience with a television producer who was making a tele-vision commercial for a certain brand of beer. In order tocreate the desired image for the product the producer speci-fied to Waters that the extra players be in a certain agegroup, that they appear to be active persons, and that theybe attractive persons.Waters estimated that in 10 percent of the television com-mercial productions there were open calls for extra players.That is. the individuals would not be selected by the direc-tor or producer, but there would be certain specifications I)EC('ISIONS OF NATIONAL LABOR RELATIONS BOARDgiven to Waters for thile types of extra players needed in thecommercial. Waters then had the responsibility of selectingthe extra players.With regard to motion picture features and featuresmade for television, Waters estimated that 25 percent of'those calls for extra players were request calls, whereas 75percent of such calls were open calls.Appearing in a television commercial is even more desir-able for an extra player than appearing in a motion pictureor television production because of the higher pay to beearned in a television commercial. At the time of the hear-ing the basic rate of' pay for an extra player who appearedin a television commercial was $170.50 per day.All of the bookkeeping work and the necessary payrollwork for extra players are performed by Respondent. Re-spondent pays the extra players usually within 24 hoursafter the completion of their work in the production. Subse-quently, Respondent receives a fee from the producer forRespondent's services. The formula is that Respondentcharges the producer a fee in the amount of the payroll forextra players plus 10 percent.DL. A Descriplion of' All A4nerican Commercial TalnotThe findings of fact in this section will be based upon thetestimony given by Don Camp who, not surprisingly, wasthe most knowledgeable witness at the hearing to testifywith regard to the activities of the group which he hadhelped to organize. In addition. I will also base the findingsof fact upon certain documentary evidence which was in-troduced as the General Counsel's Exhibit 6.All American Commercial Talent. which for convenienceis referred to as ACTi, grew out of a meeting held during thelatter part of October 1977 among Don Camp. Paul Kess-ler, and Robert Ott. Those three persons became the execu-tive officers of ACT.In addition to the three executive officers, ACT has fivepersons who comprise the board of directors of ACT. Alongwith the executive officers, the board of directors were theinitial persons who first joined ACT. The board of directorsconsists of Wes McCallister, treasurer: Bill Karp. publicrelations; John Yates, secretary; Dave Cadiente, legal de-partment: and Charlie Picerni, actor/director stunt coordi-nator. By the time of the hearing, Cadiente had taken an"honorary withdrawal" from ACT, and therefore Len Fel-ber had replaced Cadiente in the legal department.Approximately 40 persons were members of ACT at thetime of the hearing. Camp explained that Act wanted peo-ple with specific skills. He gave such examples as pilots,scuba divers, race car drivers, precision drivers, skiers, andtennis players. To illustrate the concept, Camp is a pilot.race car driver, and tennis player; Felber is described as atop tennis player; Shirley Anthony, another member ofACT, was described as an excellent horse rider who pos-sessed a Western wardrobe. However, Camp acknowledgedthat such skills sought by ACT would not be relevant forsome television commercials, and that the pay rate for hispiloting an airplane, for example, would be "adjustable"from the basic pay rate for an extra player.In order to become a member of ACT a person mustsubmit an application which indicates the person's experi-ence and specific skills as well as his wardrobe. The applica-tion for membership then goes before ACT's board of direc-tors for a decision as to whether to admit the applicant toACT. Some members of the Screen Extras Guild have beendenied membership in ACT because the board of directorsof ACT felt that those persons did not reach the profes-sional standards of ACT. Camp explained that ACTwanted a person with "a specific skill, something to offer us.We don't want -we are offering a service, something spe-citic."The members of ACT have their photographs taken andplaced in what Camp described as a "request book." Thereare two types of such AC'T books. One is a looseleaf binderwhich contains the photographs of the ACT members, andthe other is a smaller booklet which contains the same pho-tographs and information as the larger version. The smallerbooklet was introduced into evidence as General Counsel'sExhibit 6.Included in General Counsel's Exhibit 6 was a copy of amemorandum on ACT's letterhead which sets forth thenames of' the executive officers and the board of directorsand states the following:IO: AI.l PROSPE('I'IVL (I.IIN ISFROM: AlI. AMERICAN (COMMER('IAL. I-AI.ENI11 IS SU(i(SILI) IIIA I Al. (iAINI-UL. IMPLOYMINI' A('-Q'IRI) BY 111t M11EMIRS OF1 '111 ABOVE MN'II()NIDIAL.EN I (iROUPl, SHAI.IH BE(ASI BY A('('REDII) ANI)/ORF'RANCIIISED (AStING OFlI('lS RLPRESEN[A'IIVE 01 MEM-BERS AFII.IAI-I) (l:l.I)S.In addition, General Counsel's Exhibit 6 contains the fol-lowing letter appearing above the signature of the threeexecutive officers:Dear Client:Introducing: AI.I AMERI(AN (O()MMER('IAI A.EN'I, aunique company of players uniting to offer a wide-range of talents, skills, and services at the highest levelof professionalism.Each member's abilities have been carefullyscreened to provide an unusually complete spectrum ofevery imaginable activity and sport, including preci-sion driving, coupled with the knowledge of how to putit all on film with maximum efficiency.We have put together a package that will hopefullyreduce one of your major headaches -TALENT -. Webelieve the result will save you time, trouble, andmoney.For a more detailed analysis, our Executive Officersare looking forward to personally discussing your par-ticular needs. If you have any questions, please don'thesitate to contact us at (213) 766-5111.Let AI.l AMERI('AN COMMER('IAL TALENr help to pro-vide part of what you seek, A PERFECT SHOOT!Sincerely,ALL AMERICAN COMMERCIAL TALENTThe ACT book, which was completed in March 1978 anddistributed to producers, also contains the names, height,and weight underneath the photograph of each member.The book also contains a section with the photographs ofsome children who are the children of certain members ofACT. During cross-examination by the attorney for Re-562 PRODUCERS CASTING AGENCYspondent, Camp testified with regard to the purpose anduse of ACT's book:Q. Well. when you put this book together and deliv-ered it to the producers. you were trying to sell your-self: aren't you?A. You better believe it. We are offering a service.We have a good group of professional people that havespecific skills and that if you are doing a football com-mercial or baseball commercial, whatever ou aredoing. we have the person that could handle yourneeds.Q. And if I were a producer and you brought methis book, it is only fair that I would come to a conclu-sion that you wanted me to use your group, right?A. That is right. We are trying to sell our group.That's true.Q. Don't you call that casting, Mr. Camp?A. Well, it is a mattei of interpretation. I think thatno, it is not casting. I think it is request. I would like.for example, if you were the producer and you wouldsay is Bob Ott or Dave ('hannell or Dave Yates, thesepeople good on horses, are they available, and I wouldlet them know, and they would go through the normalcasting, the process. If they wanted to cast through any'one, they would call, and then they would be callingand say you are working x number of days.Between the time of the formation of ACT in October1977 and the distribution of the book in March 1978. Campsaid that ACT had informed representatives of the ScreenExtras Guild and representatives of all of the casting agen-cies of the plans for ACT.The cost of printing the books, directories, and mediaadvertising are shared equally by each member of ACT.Camp stated that there were no dues or initiation fees paidby members of ACT, and that it was a nonprofit organiza-tion. At the time of the hearing Camp was preparing toapply for nonprofit status for ACT with the Internal Rev-enue Service. ACT has a 24-hour telephone answering ser-vice whereby a producer is able to contact any member ofACT. However, ACT receives no fees from producers forcasting extras.There are no written bylaws for ACT, but there are ver-bal bylaws regarding the holding of meetings and protocol.There is no written contract between ACT and its members,but there is an informal agreement among the members toconduct themselves as professionals.ACT has not negotiated any labor contracts with em-ployers. It does not deal with any employers concerning thewages, hours, or working conditions of employees, and itdoes not deal with employers regarding employee griev-ances.At the time of the hearing Camp stated that the ScreenExtras Guild had not taken any action against him oragainst ACT on the grounds that ACT was casting extraplayers in violation of the Screen Extras Guild's contractwith producers.E. ConclusionsThe threshold and the basic issue presented in this case iswhether the employees' activities pertaining to ACT are thetype of concerted activities which enjoy the protection ofthe National Labor Relations Act.Certainly not all concerted activities engaged in by em-ployees are activities which are protected by the NationalLabor Relations Act. To take an extreme example of such aconcerted but unprotected activity by employees, see theBoard's decision in Omni Inrrnational Hotel, 242 NLRB248 (1979). In that case the Board held, '"We agree withAdministrative Law Judge's finding that employees Cooperand Bridgers were discharged because they threatened toblo\w up Respondent's hotel and kill Respondent's securityguards, and that, therefore, their discharges did not violatethe Act." Administrative Law Judge Charles W. Schneiderhad succinctly concluded in his Decision in that case onthat point: "if threats of violent self-help are protected ac-tivity, there is little need for the statute."That is not to suggest that the conduct involved in thisproceeding was in any way violent. It clearly was not. Thepoint of the foregoing is simply to illustrate that not allconcerted activity engaged in by employees regarding theiremployer and their work enjoys the protection of the Na-tional Labor Relations Act.Take another example of concerted activity by employ-ees which was found to be unprotected by the United StatesSupreme Court in Emporium Capwell Co. v. 1Wesrtrn Addi-tion Community Organization. et al., 420 U.S. 50 (1975). TheCourt stated at 61 62:The issue, then, is whether such attempts to engage inseparate bargaining are protected by §7 of the Act orproscribed by §9(a).ASection 7 affirmatively guarantees employees themost basic rights of industrial self-determination. "theright to self-organization. to form, join, or assist labororganizations. to bargain collectively through represen-tatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection," as well asthe right to refrain from these activities. These are, forthe most part, collective rights, rights to act in concertwith one's fellow employees: they are protected not fortheir own sake but as an instrument of the nationallabor policy of minimizing industrial strife "by encour-aging the practice and procedure of collective bargain-ing." 29 U.S.C. § 151.Central to the policy of fostering collective bargain-ing, where the employees elect that course, is the prin-ciple of majority rule. See N.L.R.B. v. Jones & Laugh-lin Steel Corp., 301 U.S. 1 (1937). If the majority of aunit chooses union representation, the NLRA permitsit to bargain with its employer to make union member-ship a condition of employment, thereby imposing itschoice upon the minority. 29 U.S.C. §§157, 158(a)(3).In establishing a regime of majority rule, Congresssought to secure to all members of the unit the benefitsof their collective strength and bargaining power, infull awareness that the superior strength of some indi-viduals or groups might be subordinated to the interest563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the majority. Vaca v. Sipes, 386 U.S. 171, 182(1967); J. 1. Case Co. v. N.L.R.B., 321 U.S. 332, 338339 (1944); H. R. Rep. No. 972, 74th Cong., Ist Sess.,18 (1935). As a result, "[t]he complete satisfaction of allwho are represented is hardly to be expected." FordMotor Co. v. Huffman, 345 U.S. 330, 338 (1953). [Foot-note omitted.]The Court further observed at page 67 of its opinion:An employer confronted with bargaining demandsfrom each of several minority groups would not neces-sarily, or even probably, be able to agree to remedialsteps satisfactory to all at once. Competing claims onthe employer's ability to accommodate each group'sdemands, e.g., for reassignments and promotions to alimited number of positions, could only set one groupagainst the other even if it is not the employer's inten-tion to divide and overcome them.Like the situation in the Emporium case, the employeesinvolved in this proceeding have a labor organization torepresent their interests in collective bargaining with theiremployer. Here, the Screen Extras Guild is the exclusivecollective-bargaining representative of all of the unit em-ployees. As indicated above in the findings of fact, theScreen Extras Guild and Respondent have been parties to acollective-bargaining agreement at all times material herein.Note that the collective-bargaining agreement contains spe-cific provisions in sections 44 and 45 pertaining to the em-ployment of extra players.The activities of the members of ACT are not directed totheir own Employer, who is Respondent herein. Instead,those activities are directed elsewhere to other persons whoutilize Respondent's services and who in a real sense are thecustomers or clients of Respondent.ACT seeks to persuade and to influence those customersor clients to specifically request members of ACT as extraplayers.Of course, if ACT is successful in persuading such per-sons as motion picture producers, television producers, andtelevision advertisers of the professional ability and skillspossessed by the members of ACT, then those members'total income would likely increase due to the enhanced de-mand for their services by clients of Respondent.By its very nature ACT must be viewed as a concertedeffort by a relatively small group of the approximately4,000 extra players in the industry to gain a greater share ofemployment opportunities just for the members of ACT. Itlogically follows that the nonmembers of ACT would corre-spondingly receive a lesser share of the employment oppor-tunities in the industry if ACT succeeds in getting moreextra player work for its own members.To avoid any misunderstanding it should be pointed outhere that the foregoing is not intended as criticism of any-one for being ambitious or for being innovative. In thehighly competitive and complex motion picture and televi-sion industry in the greater Los Angeles area the recordclearly establishes that there are many more persons desir-ing employment as professional extra players than there areemployment opportunities.However, given the nature and the purpose of ACT onecannot presume that extra players in general in the industryshare the common interests and goals of ACT. It is morelogical to infer that nonmembers of ACT have their ownemployment interests at stake, and that those nonmemberswould not be desirous of having ACT succeed in obtainingmore jobs for ACT members to the detriment of nonmem-bers. Thus, employees of Respondent who are not membersof ACT can be said to have their own job interests contraryto and directly in conflict with the purposes of ACT.It is this principal factor which distinguishes the activitiesconnected with ACT from other types of concerted activi-ties engaged in by certain employees with whom the otheremployees of an employer are presumed to share a commoninterest.Take, for example, one of the cases relied upon by thecounsel for the General Counsel, G & W Electric Specialt,Company, 154 NLRB 1136, 1137 (1965). In that case anemployee spoke with other employees about the way the G& W employees credit union was being operated, and theemployee solicited signatures for a petition in that connec-tion. A Board majority concluded that, "the benefits ofcredit unions, which are made available to persons by rea-son of their employment status and indeed are advertised asamong the advantages such employment may afford, areclose enough in kind and character, and bear such a reason-able connection to matters affecting the interests of emploN-ees qua employees, as to come within the general reach ofthe 'mutual aid and protection' the statute is concerned toprotect."While employees of an employer may be presumed tohave a common interest in the operation of their creditunion, in this proceeding the employment interests of ACTmembers and nonmembers are in conflict. Thus, the twosituations are primarily distinguishable on that point as wellas on other points.Another case cited by the counsel for the General Coun-sel is the opinion of the United States Supreme Court inEastex, Inc. v. N.L.R.B., 437 U.S. 556 (1978). In brief, thatcase involved an attempt to distribute a union newsletterwhich, among other things, urged employees to support theunion; asked employees to write letters to legislators in op-position to incorporating a "right-to-work" statute in theState of Texas constitution, and criticized former PresidentRichard M. Nixon for his veto of a bill raising the mini-mum wage level to $2 a hour.The Court reasoned that the employer therein had notshown that its management interests would be prejudicedby the distribution of the union's newsletter and the intru-sion on the employer's property rights would be minimal.The Court further held in Eastex at page 575: "Moreover, itis undisputed that the Union undertook the distribution inorder to boost its support and improve its bargaining posi-tion in upcoming contract negotiations with petitioner.Thus, viewed in context, the distribution was closely tied tovital concerns of the Act."Considering the foregoing, I find the Eastex decision tobe distinguishable from the instant case on several grounds,primarily on the nature of the activity therein as comparedwith the activities of ACT herein.564 PRODUICERS CASTING AGENCYAlso cited by the counsel for the General Counsel wasthe Board's original decision in Tanner Motor Livery, Ltd.148 NLRB 1402 (1964). The General Counsel urges that,"Conduct aimed at increasing job opportunities for personsnot actually employed is protected by the Board on theground that opportunities for employment vitally concernemployees as employees." (See page 9 of the General Coun-sel's brief.) However, that case also is distinguishable sincethe concerted activities by employees there were found bythe Board in its initial decision in that case to be "in protestof what they consider unfair hiring policies and practices."(See also the opinions of the United States Court of Ap-peals for the Ninth Circuit and the Board's decision onremand, 349 F.2d I (9th Cir. 1965); 166 NLRB 551 (1967),and 419 F.2d 216 (9th Cir. 1969). The activities connectedwith ACT do not fall within the scope of a protest againstunfair hiring policies and practices by their Employer.In addition, counsel for the General Counsel has citedKey City Mechanical Contractors, Inc., 227 NLRB 1184(1977). However, the nature of the protest there was thatthe general contractor was using carpenters to performsheet metal work, and the employee was attempting to pre-serve his union's and his own jurisdictional claims as a jour-neyman sheet metal worker.Also relied upon by the counsel for the General Counselis the Board's decision in Circle Binderv, Inc., 218 NLRB861 (1975). In that case the employee in a nonunion bind-ery was protesting what he perceived to be a misuse of hisunion's label on booklets which had been printed by aunion firm but on which his current nonunion employerwas doing the bindery work.The Board's decision in Washington State Service Em-ployees State Council No. 18 and Local 6, Service EmployeesUnion (Jill Severn, An Individual), 188 NLRB 957 (1971), isstill another case cited by the counsel for the General Coun-sel. In that case a union organizer was terminated by theunion following his participation in a protest against thefailure of certain contractors at the Seattle-Tacoma Inter-national Airport to honor their earlier pledges to hire mi-nority groups.Then Trial Examiner Martin S. Bennett noted at page959 of his decision that Federal funds were involved in theairport runway construction and the Post Office construc-tion, so "the activity was also in support of Federal policyagainst racial discrimination."Finally, counsel for the General Counsel urges that."Employee activity is not required to be in furtherance of acontractual right to be protected." (The General Counsel'sbr. at p. 9). In that connection, he relies upon United ParcelService, Inc., 234 NLRB 483 (1978). The activity of theemployee involved therein included his participation in agroup of employees who were seeking "to promote safe andhealthy working conditions for drivers ...." (ALJD p. 15).and his activities included his efforts to get his employer topermit rest stops for truckdrivers.In each one of the above-cited cases, I find that the na-ture of the activity described in each case is distinguishablefrom the activity which is present in the instant case.There is no question that the activity here was concertedactivity. Thus, the Board's rationale regarding the con-certed nature of certain types of activities as set forth in itsdecision in Alleluia Cushion Co., Inc., 221 NLRB 999(1975), would not be applicable here. Compare also caseswhich have followed the legal principles enunciated in Alle-luia Cushion such as: Bighorn Beverage. 236 NLRB 736(1978); Air Surrey Corporation, 229 NLRB 1064 (1977);Daison Cabinet Company. Inc., 228 NLRB 290 (1977); Di-agnostic Center Hospital Corp., of Texas, 228 NLRB 1215(1977); Pink Moody, Inc., 237 NLRB 39 (1978): Self Cvycle& Marine Distributor Co.. Inc., 237 NLRB 75 (1978).In summary, the legal issue presented here is whether theactivities of Camp and the other employees with regard toACT are the type of concerted activities which come withinthe protection of the National Labor Relations Act. I con-clude, based upon the analysis set forth above, that theanswer to that legal question must be "no." Neither thecases relied upon by the General Counsel nor independentresearch has revealed a clear precedent which would war-rant an affirmative answer.It is not my function either to endorse the activities ofACT or to express disapproval of any of those activities.That is not the issue which is before me for decision. Allthat I must decide at this point in time is whether the Na-tional Labor Relations Act encompasses the type of con-certed activities engaged in by employees in connectionwith ACT. The answer to that basic question is determina-tive, at this point, of whether any unfair labor practiceshave been committed by Respondent as alleged in the Gen-eral Counsel'< complaint.Having found that those activities pertaining to ACT falloutside of the protection of the National Labor RelationsAct. I must recommend to the Board the dismissal of theGeneral Counsel's complaint because the predicate for allof the unfair labor practice allegations in the GeneralCounsel's complaint is that Camp and the other employeeshad been engaged in protected concerted activities.Even assuming, arguentdo, that Waters made the state-ments regarding ACT, as alleged in the General Counsel'scomplaint, and even assuming, arguendo, that Waters tookthe actions regarding employees because of the activities ofthose employees in connection with ACT, the unfair laborpractice allegations would not be established because theactivities regarding ACT are not the type of concerted ac-tivities which are protected by the National abor Rela-tions Act.Accordingly. I conclude that it is unnecessary to go be-yond this basic threshold issue and to reach the remainingfactual and legal questions presented by this case, becausethe activities with regard to ACT are not activities pro-tected by the National Labor Relations Act.CON(CLtUSI(NS o() LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the NationalLabor Relations Act.2. The Union is a labor organization within the meaningof Section 2(5) of the National Labor Relations Act.565 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Respondent has not engaged in the unfair labor prac-tices which are alleged in the General Counsel's complaintin this proceeding for the reasons which have been set forthabove.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to the provisions of Section 10(c) of the NationalLabor Relations Act, I hereby issue the recommended Or-der set forth below.ORDER'It is hereby ordered that the complaint in this proceedingbe dismissed in its entirety.' in the event that no exceptions are filed, as provided by Sec. 102.46 ofthe Board's Rules and Regulations, the findings, conclusions, and recom-mended Order herein shall, as provided in Sec. 102.48 of the Board's Rulesand Regulations, be adopted by the Board and shall become its findings,conclusions, and Order, and all objections thereto shall be deemed waivedfor all purposes.566